      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ALEX RUDAJ, NIKOLA DEDAJ, NARDINO      :
 COLOTTI, PRENKA IVEZAJ, and ANGELO     :             04cr1110   (DLC)
 DIPIETRO,                              :             11cv1782   (DLC)
                                        :             11cv1510   (DLC)
                           Petitioners, :             11cv1402   (DLC)
                                        :             11cv1556   (DLC)
                -v-                     :             20cv4889   (DLC)
                                        :
 UNITED STATES OF AMERICA,              :            OPINION AND ORDER
                                        :
                           Respondent.  :
                                        :
 -------------------------------------- X

APPEARANCES

For petitioner Alex Rudaj:
David E. Patton
Federal Defenders of New York, Inc.
52 Duane Street
10th Floor
New York, NY 10007

For petitioner Nikola Dedaj:
Edward S. Zas
Federal Defenders of New York, Inc.
52 Duane Street
10th Floor
New York, NY 10007

For petitioner Nardino Colotti:
Eunice C. Lee
Federal Defenders of New York, Inc.
52 Duane Street
10th Floor
New York, NY 10007

For petitioner Prenka Ivezaj:
Michael S. Schachter
Ravi Chanderraj
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 2 of 29




For petitioner Angelo DiPietro:
Anthony DiPietro
Law Office of Anthony DiPietro, P.C.
15 Chester Avenue
White Plains, NY 10601

For respondent United States of America:
Andrew Jones
Lara Pomerantz
Jonathan Rebold
United States Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza
New York, NY 10007

DENISE COTE, District Judge:

     Alex Rudaj, Nikola Dedaj, Nardino Colotti, Prenka Ivezaj,

and Angelo DiPietro (“Petitioners”) seek a writ of habeas corpus

pursuant to Title 28, United States Code, Section 2255.

Petitioners were convicted at trial on multiple counts,

including of participating in a RICO enterprise.         In this

petition, they seek to vacate their convictions on the count

that charged them with using and carrying a firearm during and

in relation to a crime of violence, in violation of Title 18,

United States Code, Section 924(c).       They contend principally

that their convictions for that crime are no longer valid in the

wake of the Supreme Court’s decisions in United States v. Davis,

139 S.Ct. 2319 (2019), and Johnson v. United States, 576 U.S.

591 (2015).   For the following reasons, the petition is denied.




                                    2
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 3 of 29



                               Background

     Following a fifteen-week jury trial, Petitioners were each

convicted on multiple counts of crimes arising from their

involvement in the Rudaj Organization, an organized crime

syndicate that, among other things, controlled illegal gambling

operations in the New York City area.       The evidence at trial

included multiple acts of violence and threatened violence

committed in the operation of the Rudaj Organization and to

expand the territory the Rudaj Organization controlled.

     Fifteen counts were submitted to the jury and the jury

convicted each Petitioner of all but one of those counts. 1            Of

relevance to this petition, Petitioners were charged in Count

One of the indictment with racketeering in violation of 18

U.S.C. § 1962(c), 2 and in Count Thirteen of the indictment with


1 While the final superseding indictment returned by the grand
jury contained twenty-one counts, only fifteen were submitted to
the jury. No Petitioner was charged with all fifteen counts.
Rudaj was charged with thirteen counts and convicted of twelve;
DiPietro and Colotti were both charged with ten counts and
convicted of nine; and Dedaj and Ivezaj were both charged with
nine counts and convicted of eight. All Petitioners were
charged in Count Four of the indictment with assaulting Mikhail
Hirakis in aid of racketeering, in violation of Title 18, United
States Code, Sections 1959(a)(3) and 2, but the jury did not
convict them on that count.

2 Count One of the indictment, in relevant part, charges that the
Rudaj Organization “was an organized criminal group . . . that
operated in the Southern District of New York and elsewhere and
constituted an ongoing organization whose members functioned as
a continuing unit for a common purpose of achieving the

                                    3
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 4 of 29



using, carrying, and brandishing firearms during and in relation

to a crime of violence in violation of 18 U.S.C. § 924(c). 3           An

indictment charging a violation of § 924(c) must state a

predicate crime of violence giving rise to the § 924(c) charge,

and the sole predicate crime of violence charged in Count

Thirteen was the RICO offense charged in Count One of the

indictment.

     In order to secure a RICO conviction, the Government must

prove beyond a reasonable doubt that the defendant engaged in a

pattern of racketeering activity by committing two or more

underlying racketeering acts.      In this case, the indictment

charged fourteen distinct racketeering acts, 4 and the jury



objectives of the enterprise” and that Petitioners “were members
and associates of the enterprise, the Rudaj Organization, and
participated in the operation and management of the enterprise.”
The indictment further charges that Petitioners “unlawfully,
willfully and knowingly conducted and participated, directly and
indirectly, in the conduct of the affairs of that enterprise
through a pattern of racketeering activity, as that term is
defined in Title 18, United States Code, Sections 1961(1) and
1961(5)” through the commission of fourteen distinct
racketeering acts.

3 Count Thirteen, in relevant part, charges that the Petitioners
“unlawfully, willfully and knowingly did use and carry firearms,
which firearms were brandished, during and in relation to crimes
of violence for which they may be prosecuted in a court of the
United States, and did possess firearms in furtherance of such
crimes, to wit, the racketeering charge contained in Count One
of this Indictment.”

4 While the indictment charged fourteen racketeering acts, no
Petitioner was charged with all fourteen acts. Rudaj was

                                    4
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 5 of 29



convicted each Petitioner of either each of the racketeering

acts in which he was named or all but one of those acts. 5

     Relevantly here, each Petitioner was charged with one or

two acts of extortion in violation of N.Y. Penal Law §§ 155.05

and 155.40 (“state law extortion”).       All Petitioners were

charged with state law extortion based on an assault on patrons

and managers of an illegal gambling club called Soccer Fever

(the “Soccer Fever incident”), and Petitioners Rudaj, Dedaj,

Ivezaj, and DiPietro (but not Petitioner Colotti) were charged

with state law extortion based on an assault on Antonios

Balampanis (the “Dimopoulos-Balampanis incident”).

     In connection with these two predicate acts of extortion,

the jury was instructed that:

     In order for you to find the defendant you are
     considering guilty of extortion, as charged in [the
     Dimopoulos-Balampanis incident and the Soccer Fever
     Incident], the government must prove beyond a
     reasonable doubt each of the following elements:

     First, that the defendant obtained property from
     another person with that victim’s consent; second,
     that the defendant knowingly and willfully induced

charged with ten acts, Colotti and Dedaj were each charged with
six acts, and Ivezaj and DiPietro were each charged with five
acts.

5 The jury found that Rudaj had committed nine of the ten
racketeering acts with which he was charged and found that
Colotti had committed five of the six racketeering acts with
which he was charged. The other Petitioners were found to have
committed all racketeering acts with which they were charged.


                                    5
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 6 of 29



     such consent by instilling in the victim a fear that
     the defendant or a third person would cause physical
     injury to some person in the future, or cause damage
     to property.

     The jury convicted each Petitioner of the Count One RICO

charge.   In a special verdict regarding the indictment’s

racketeering acts for Count One, the jury also found that all

Petitioners had committed state law extortion in the Soccer

Fever incident, and that four of the five Petitioners (all

except for Colotti, who was not charged with this racketeering

act) had committed state law extortion in the Dimopoulos-

Balampanis incident.

     The jury was also instructed that it could convict each

Petitioner of violating § 924(c) if the Government proved that:

     First, the [Petitioner] committed the [Count One RICO
     offense].

     Second, that the [Petitioner] you are considering
     knowingly used or carried a firearm during and
     relation to the [Count One RICO offense], or possessed
     a firearm in furtherance of the [Count One RICO
     offense] on one of the following occasions. You must
     be in unanimous agreement about the occasion on which
     the defendant acted in this way in order to convict
     that defendant.

     Here are the various occasions:

     In June 2001, the [Petitioners] Rudaj, Dedaj, Ivezaj,
     . . . and DiPietro are charged with using or carrying
     a firearm in connection with the victims Fotios
     Dimopoulos and Antonios Balampanis.

     In August 2001 the [Petitioners] Rudaj, Colotti,
     Dedaj, Ivezaj . . . and DiPietro are charged with the

                                    6
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 7 of 29



     same offense in connection with the Soccer Fever
     victims.

     The jury was further instructed that, if it concluded that

a Petitioner was guilty of violating § 924(c), it must also

consider whether the Petitioner brandished a firearm during that

violation.   The jury was told that

     if you find that the [Petitioner] you are considering
     is guilty of the crime charged in Count 13, you must
     also determine if on that occasion the [Petitioner]
     brandished a firearm.

     To ‘brandish’ a firearm means to display all or part
     of it, or to otherwise make its presence known to
     another person in order to intimidate or advise that
     person that violence is imminently and immediately
     available, regardless of whether the firearm is
     directly visible. You must be in unanimous agreement
     as to the occasion on which the [Petitioner]
     brandished the firearm.

The jury convicted each Petitioner of violating § 924(c) and

found that each Petitioner brandished a firearm during his

violation.

     With the exception of Petitioner DiPietro, each Petitioner

was sentenced to 84 months of imprisonment on the § 924(c)

conviction, to be served consecutively to their other terms of

imprisonment. 6   DiPietro was sentenced to serve 300 months of


6 A sentence of 84 months is the mandatory minimum sentence for a
conviction for violating § 924(c) that involves brandishing a
firearm. 18 U.S.C. § 924(c)(1)(A)(ii). The sentences imposed
on the other counts of conviction were imposed to run
concurrently. The Petitioners’ sentences on those counts ranged
in length from 180 to 240 months’ imprisonment to reflect the

                                    7
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 8 of 29



imprisonment on his § 924(c) conviction, to be served

consecutively to a term of imprisonment imposed in another

criminal case. 7   Petitioners then appealed their convictions and

sentences.   The United States Court of Appeals for the Second

Circuit affirmed.    United States v. Ivezaj, 568 F.3d 88 (2d Cir.

2009); United States v. Ivezaj, 336 F.Appx. 6 (2d Cir. 2009).

     In 2011, Petitioners moved for writs of habeas corpus

pursuant to 28 U.S.C. § 2255.      This Court largely denied their

petitions, except for an ineffective assistance of counsel claim

by Petitioners Colotti, Dedaj, and Ivezaj, and declined to issue

a certificate of appealability.      Colotti v. United States, 2011

WL 6778475 (S.D.N.Y. Dec. 21, 2011).        After an evidentiary

hearing, the remaining ineffective assistance of counsel claim




Court’s evaluation of their role in the Rudaj Organization’s
crimes and other pertinent information.

7 DiPietro had been previously convicted of violating § 924(c),
so he was subject to a mandatory minimum sentence of 300 months
on his second § 924(c) conviction. 18 U.S.C. § 924(c)(1)(C).
That earlier § 924(c) conviction has been vacated, with the
Government’s consent, pursuant to Davis. As a result, the
Government and DiPietro agree that even if the Government
prevails in this petition, DiPietro must be resentenced here to
a consecutive term of imprisonment of 84 months rather than 300
months. DiPietro is still serving an underlying sentence of 324
months’ imprisonment imposed for that prior conviction. This
Court’s underlying sentence of DiPietro of 210 months’
imprisonment was imposed to run concurrently with that sentence
of 324 months.

                                    8
         Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 9 of 29



was denied, as well.       Id., 2012 WL 1122972 (S.D.N.Y. Apr. 4,

2012).

     In 2016, Petitioners moved in the Second Circuit for

permission to bring second or successive motions for writs of

habeas corpus under § 2255.        Petitioners reasoned that their §

924(c) convictions must be vacated because the § 924(c)

convictions were predicated on the RICO convictions.             The

Petitioners contended that their RICO convictions no longer

qualified as valid predicate “crime[s] of violence” because they

only qualified as crimes of violence under the so-called

“residual clause” of 18 U.S.C. § 924(c)(3)(B), and that the

residual clause was unconstitutionally vague following the

United States Supreme Court’s decision in Johnson v. United

States, 576 U.S. 591 (2015).

     The Second Circuit granted the Government’s motion to stay

decision on the Petitioners’ motions pending the Second

Circuit’s decisions in United States v. Hill, No. 14-3872 or

United States v. Barrett, No. 14-2641.          In 2018, the Second

Circuit issued its decision in Barrett, holding that the

residual clause was not unconstitutionally vague.            United States

v. Barrett, 903 F.3d 166, 184 (2d Cir. 2018).           But in 2019, the

Supreme Court held the residual clause unconstitutionally vague

in United States v. Davis, 139 S.Ct. 2319 (2019).


                                       9
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 10 of 29



     Following Davis, the Second Circuit granted the

Petitioners’ motions to file second or successive § 2255

petitions challenging their § 924(c) convictions.         On October

19, 2020, Petitioners moved to vacate their § 924(c) convictions

in this Court.   Their motions became fully submitted on January

29, 2021.


                              Discussion

     Petitioners have moved for post-conviction relief under

Title 28, United States Code, Section 2255.        In order to secure

relief via a motion under § 2255, a petitioner must show that

there was “constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a

fundamental defect which inherently results in complete

miscarriage of justice.”    Graziano v. United States, 83 F.3d

587, 590 (2d Cir. 1996) (citation omitted).        “[T]he burden of

proof is on the party seeking relief.”       Galviz Zapata v. United

States, 431 F.3d 395, 399 (2d Cir. 2005) (citation omitted).

Section 2255 review is “narrowly limited in order to preserve

the finality of criminal sentences and to effect the efficient

allocation of judicial resources.”      United States v. Hoskins,

905 F.3d 97, 102 (2d Cir. 2018) (citation omitted).

     Title 18, United States Code, Section 924(c)(1)(A)

prohibits “during and in relation to any crime of violence . . .


                                   10
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 11 of 29



us[ing] or carr[ying] . . . or . . . possess[ing] a firearm.”

Title 18, United States Code, Section 924(c)(3) defines a “crime

of violence” as “an offense that is a felony” and:

            (A) has as an element the use, attempted use, or
            threatened use of physical force against the
            person or property of another, or
            (B) that by its nature, involves a substantial
            risk that physical force against the person or
            property of another may be used in the course of
            committing the offense.

The first subpart of § 924(c)(3) is commonly called the

“elements clause,” and the second subpart is commonly called the

“residual clause.”    United States v. Davis, 139 S.Ct. 2319, 2324

(2019). 8

     The constitutionality of the residual clause of § 924(c)(3)

has been extensively litigated.       In 2015, the Supreme Court

struck down a similar residual clause in the Armed Career

Criminal Act, 18 U.S.C. § 924(e)(2)(B), reasoning that the

residual clause was unconstitutionally vague.         Johnson v. United

States, 576 U.S. 591 (2015).      Subsequently, the Supreme Court

applied Johnson to strike down the similarly worded residual

clause of § 924(c)(3) as unconstitutionally vague, as well.

Davis, 139 S.Ct. at 2323-24.




8 Some courts have also referred to the elements clause as the
“force clause.” See, e.g., United States v. Moore, 916 F.3d
231, 236 (2d Cir. 2019).

                                    11
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 12 of 29



     Since the residual clause has been invalidated, the

predicate crime of violence required to sustain a conviction

under § 924(c) must be a crime of violence as defined by the

elements clause, § 924(c)(3)(A).        In order to determine whether

a potential predicate offense is a crime of violence under the

elements clause, courts are instructed to use a categorical

approach.   United States v. Barrett, 937 F.3d 126, 128 (2d Cir.

2019).   “Under the categorical approach, courts identify the

minimum criminal conduct necessary for conviction under a

particular statute.    In so doing, they look only to the

statutory definitions -- i.e., the elements -- of the offense,

and not to the particular underlying facts.”        United States v.

Thrower, 914 F.3d 770, 774 (2d Cir. 2019) (citation omitted).          A

state criminal offense may serve as a predicate crime of

violence only if it categorically requires proof of the elements

listed in the elements clause.

     While the categorical approach is sufficient in many

contexts, some statutes “have a more complicated (sometimes

called ‘divisible’) structure, making the comparison of elements

harder.”    Mathis v. United States, 136 S.Ct. 2243, 2249 (2016).

Divisible statutes are defined as those that “list elements in




                                   12
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 13 of 29



the alternative, and thereby define multiple crimes.”         Id. 9    To

address so-called divisible statutes, the Supreme Court

“approved the ‘modified categorical approach.’”        Id.   Under the

modified categorical approach, “a [district] court looks to a

limited class of documents (for example, the indictment, jury

instructions, or plea agreement and colloquy) to determine what

crime, with what elements, a defendant was convicted of.          The

court can then compare that crime, as the categorical approach

commands, with the relevant generic offense.”        Id. (citation

omitted).   This modified categorical approach is used only for

divisible statutes: use of the modified categorical approach is

inappropriate for statutes that merely list “alternative means

of fulfilling” an element of the crime.       Id. at 2253.

     With this background in mind, this Opinion now addresses

the four principal disputes between the parties.        These disputes

are whether a substantive RICO count may constitute a crime of

violence, whether the modified categorical approach may be

applied to New York’s extortion statute, whether at least one of

the RICO predicate acts of extortion at issue here constitutes a

crime of violence, and whether a single predicate act that is a


9 In Mathis, the Supreme Court provided, as an example of a
divisible statute, one that “prohibited ‘the lawful entry or the
unlawful entry’ of a premises with intent to steal, so as to
create two different offenses, one more serious than the other.”
136 S.Ct. at 2249.

                                   13
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 14 of 29



crime of violence renders a substantive RICO count a crime of

violence.   Each of these questions is answered in the

affirmative.

I.   A Substantive RICO Charge May Constitute a Crime of
     Violence.

     In this case, Petitioners’ substantive RICO convictions on

Count One, for violations of Title 18, United States Code,

Section 1962(c), serve as the predicate for Petitioners’ §

924(c) convictions.    Section 1962(c) prohibits “any person

employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce” from

“conduct[ing] or participat[ing], directly or indirectly, in the

conduct of such enterprise's affairs through a pattern of

racketeering activity or collection of unlawful debt.”         A

“racketeering activity” is defined as one of a number of

enumerated state or federal crimes, 18 U.S.C. § 1961(1), and a

“pattern of racketeering activity” is defined as “at least two

acts of racketeering activity,” 18 U.S.C. § 1961(5).

     The Second Circuit has previously held, on Petitioners’

direct appeal from their convictions at trial, that “[b]ecause

racketeering offenses hinge on the predicate offenses comprising

the pattern of racketeering activity,” a court must “look to the

predicate offenses to determine whether a crime of violence is

charged” for the purpose of determining whether a RICO

                                   14
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 15 of 29



conviction can serve as a predicate offense for a § 924(c)

conviction.   United States v. Ivezaj, 568 F.3d 88, 96 (2d Cir.

2009).   Thus, “where the government proves (1) the commission of

at least two acts of racketeering and (2) at least two of those

acts qualify as crimes of violence under § 924(c), a § 1962

conviction serves as a predicate for a conviction under §

924(c).”   Id.   (citation omitted).

     Petitioners argue that, after Davis, a conviction for a

substantive violation of the RICO statute may not serve as a

predicate crime of violence under the elements clause because

RICO is not categorically a crime of violence.        This argument is

unavailing.   In Ivezaj, the Second Circuit essentially applied a

variant of the modified categorical approach to conclude that §

1962(c) could qualify as a predicate for a § 924(c) conviction.

The Second Circuit held that, to determine whether a RICO

violation could qualify as a predicate, courts should look

through the elements of § 1962(c) itself to the underlying

racketeering acts and determine whether those predicate

racketeering acts qualify as crimes of violence.        In the years

since Ivezaj, the Supreme Court has reaffirmed the use of the

modified categorical approach in certain circumstances.          See,

e.g., Mathis, 136 S.Ct. at 2249.




                                   15
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 16 of 29



     Davis does not provide a basis to deviate from the Ivezaj

variant of the modified categorical approach here.          After Davis,

a predicate racketeering act to a RICO conviction must be a

“crime of violence” pursuant to the elements clause of §

924(c)(3)(A) for that RICO conviction to sustain a § 924(c)

conviction.   Even after Davis, the “clear message” of Ivezaj is

“that whether a substantive RICO offense is or is not a crime of

violence is determined by the nature of the predicate offenses

constituting the charged pattern of racketeering.”          United

States v. Martinez, ___ F.3d ___, 2021 WL 968815, at *8 (2d Cir.

Mar. 16, 2021). 10   See also United States v. Brown, 945 F.3d 72,

76 (2d Cir. 2019) (concluding that there is “no persuasive

reason to deviate” from Ivezaj after Davis in the related

context of calculating a Guidelines sentence for a RICO

conspiracy conviction).

     Since Petitioners’ RICO convictions can properly serve as

predicate crimes of violence for their § 924(c) convictions if a

predicate racketeering act for their RICO conviction on Count



10In its recent decision in Martinez, the Second Circuit noted
that the question of whether Ivezaj was “wrongly decided based
on current Supreme Court case law” is “by no means clear or
obvious.” 2021 WL 968815, at *8 (citation omitted). But
neither the Second Circuit nor the Supreme Court has overturned
or abrogated Ivezaj, and this Court is therefore bound to follow
it.


                                    16
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 17 of 29



One is a crime of violence, the relevant question becomes

whether any of the racketeering acts underlying Petitioners’

RICO convictions qualify as crimes of violence.

      The parties agree that most of the racketeering acts that

the jury found proven at trial no longer qualify as “crime[s] of

violence” in the wake of Davis, meaning that those predicate

acts cannot support the Petitioners’ § 924(c) convictions. 11           The

Government contends, however, that two predicate acts -- which

charged Petitioners with state law extortion for the Dimopoulos-

Balampanis incident and the Soccer Fever incident -- can

continue to support the conclusion that the RICO convictions are

for crimes of violence, and by extension support the § 924(c)

convictions.

II.   New York’s Extortion Statute is Analyzed under the Modified
      Categorical Approach.

      The Petitioners argue that the special verdict on the

racketeering acts finding state law extortion violations cannot

support a § 924(c) conviction.      The parties principally dispute

in this portion of their argument whether New York’s extortion

statute may be analyzed under the modified categorical approach.


11Those racketeering acts were charged as federal extortion, in
violation of 18 U.S.C. § 1951; federal extortionate debt
collection, in violation of 18 U.S.C. § 894; and federal
extortionate extension of credit, in violation of 18 U.S.C. §
892.


                                    17
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 18 of 29



     New York law defines extortion as a form of larceny that

occurs when a person

          compels or induces another person      to deliver such
          property to himself or to a third      person by means
          of instilling in him a fear that,      if the property
          is not so delivered, the actor or      another will:

                (i) Cause physical injury to some person in
                the future; or

                (ii) Cause damage to property; or

                (iii) Engage in other conduct constituting a
                crime; or

                (iv) Accuse some person of a crime or cause
                criminal charges to be instituted against
                him; or

                (v) Expose a secret or publicize an asserted
                fact, whether true or false, tending to
                subject some person to hatred, contempt or
                ridicule; or

                (vi) Cause a strike, boycott or other
                collective labor group action injurious to
                some person's business; except that such a
                threat shall not be deemed extortion when
                the property is demanded or received for the
                benefit of the group in whose interest the
                actor purports to act; or

                (vii) Testify or provide information or
                withhold testimony or information with
                respect to another's legal claim or defense;
                or

                (viii) Use or abuse his position as a public
                servant by performing some act within or
                related to his official duties, or by
                failing or refusing to perform an official
                duty, in such manner as to affect some
                person adversely; or


                                   18
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 19 of 29



                (ix) Perform any other act which would not
                in itself materially benefit the actor but
                which is calculated to harm another person
                materially with respect to his health,
                safety, business, calling, career, financial
                condition, reputation or personal
                relationships.

           N.Y. Penal Law § 155.05(2)(e).

     Under New York law, extortion committed by “instilling in

the victim a fear that the actor or another person will (a)

cause physical injury to some person in the future, or (b) cause

damage to property, or (c) use or abuse his position as a public

servant” is defined as grand larceny in the second degree.             N.Y.

Penal Law § 155.40(2).    The other forms of extortion described

in § 155.05(2)(e) are defined as grand larceny in the fourth

degree.   N.Y. Penal Law § 155.30(6).

     The Government acknowledges that some of the means of

committing extortion under § 155.05(2)(e) do not qualify as

crimes of violence under the elements clause, but argues that

the statute is divisible, allowing for the application of the

modified categorical approach to determine the elements of the

offense of conviction.    If the modified categorical approach

applies, and the relevant documents indicate that the

Petitioners were convicted of extortion because they used or

threatened the use of physical force to instill fear in their

victims that they would cause physical injury or property


                                   19
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 20 of 29



damage, the RICO convictions on Count One can serve as

predicates for the § 924(c) convictions, because the New York

extortion offense would qualify as a crime of violence.

     The Petitioners contend that the New York extortion statute

is not divisible under the Supreme Court’s approach to

divisibility in Mathis, requiring the application of the

categorical approach to assess whether the New York extortion

offenses qualify as a crime of violence.       If the categorical

approach applies, the New York extortion offenses necessarily

cannot qualify as crimes of violence for the purposes of the

elements clause, because New York extortion can be committed

either by threats to use physical force or by other means that

do not qualify as a crime of violence, such as accusing a person

of a crime.

     The New York extortion statute is divisible.         Section

155.05(2)(e) describes multiple elements in the alternative,

each separated by the conjunction “or”.       The Second Circuit has

held that New York criminal statutes with this structure are

divisible.    See, e.g., United States v. Scott, ___ F.3d ___,

2021 WL 786632, at *1 n.1 (2d Cir. Mar 2, 2021) (en banc) (New

York first-degree manslaughter statute, consisting of three

alternative elements separated by “or”, is divisible); United

States v. Jones, 878 F.3d 10, 16-17 (2d Cir. 2017) (New York


                                   20
        Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 21 of 29



first-degree robbery statute with a similar structure is

divisible); Flores v. Holder, 779 F.3d 159, 166 (2d Cir. 2015)

(New York first-degree sexual abuse statute with a similar

structure is divisible).       The same result is compelled here.

     Moreover, the relationship between the definitions of the

prohibited acts in § 155.05(2)(e) and the definitions of second-

and fourth-degree grand larceny in §§ 155.30(6) and 155.40(2)

confirms that § 155.05(2)(e) is divisible.          Some of the defined

acts in § 155.05(2)(e) create liability for second-degree grand

larceny, while others create liability for fourth-degree grand

larceny.     If the defined acts in § 155.05(2)(e) were merely

alternative means of fulfilling the elements of extortion,

rather than elements of multiple distinct crimes, it would not

be the case that some of the defined acts give rise to criminal

liability under § 155.30(6), while others give rise to criminal

liability under § 155.40(2).        Accordingly, the New York

extortion statute is divisible.

     Since the New York extortion statute is divisible, it is

appropriate to use the modified categorical approach and look to

a limited set of documents to “determine what crime, with what

elements, a defendant was convicted of.”          Mathis, 136 S.Ct. at

2249.    Here, the Court will look to the indictment, the jury

instructions, and the jury’s verdict form, all of which are


                                      21
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 22 of 29



documents that the Supreme Court or the Second Circuit has held

appropriate for consideration in applying the modified

categorical approach.    See id.; Flores, 779 F.3d at 163 n.2.

III. Each Petitioner Committed at Least One RICO Predicate Act
     that Qualifies as a Crime of Violence.

     In this case, viewing the indictment, jury instructions and

the jury’s verdict form holistically, the modified categorical

approach indicates that the jury necessarily convicted each

Petitioner of a crime of violence, that is, through finding that

on at least one occasion he committed extortion through the use,

attempted use, or threatened use of physical force.         The

indictment charged that each of the two predicate acts of state

law extortion was a violation of New York Penal Law Sections

155.05 and 155.40 and was committed by the Petitioners

wrongfully taking or attempting to take the property of another

“by means of extortion, by instilling in [the victims] a fear

that the defendants would damage property and cause physical

injury to some person in the future.”

     The jury instructions on the two predicate acts charging

state law extortion informed the jury that it could only convict

a Petitioner if it found that the Petitioner had committed

extortion by “instilling in the victim a fear that the defendant

or a third person would cause physical injury to some person in

the future, or cause damage to property.”       The instructions on

                                   22
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 23 of 29



both racketeering acts, therefore, required the jury to

determine whether the Government had proven that the Petitioner

acted to instill fear of physical injury or property damage.

     Count 13 of the indictment confirms that the jury found

that at least one of these two predicate acts involved the use

or threatened use of physical force.      Count 13 charged

Petitioners Rudaj, Dedaj, Ivezaj, and DiPietro with brandishing

a firearm during the Dimopoulos-Balampanis incident, and charged

Petitioners Rudaj, Dedaj, Ivezaj, Colotti, and DiPietro with

brandishing a firearm during the Soccer Fever incident. 12        The

jury was instructed that “brandishing” is defined as

“display[ing]” a firearm “in order to intimidate or advise [a]



12The jury was charged that in order to find the Petitioner it
was considering guilty of the crime charged in Count 13, the
Government had to prove that the Petitioner knowingly used or
carried a firearm during and in relation to the crime charged in
Count 1, or possessed a firearm in furtherance of the crime
charged in Count 1 on one of the occasions listed in the
indictment. Those occasions included the Dimopoulos-Balampanis
and Soccer Fever incidents, which were each identified in the
jury charge. The jury was instructed that it had to be
unanimous with respect to the occasion on which it believed the
person used, carried or possessed the firearm. Only if the jury
found a Petitioner guilty did it next have to determine whether
the Government had proven that the Petitioner brandished a
firearm on that specific occasion. The jury was again
instructed that it had to be unanimous. There was no special
verdict taken on the brandishing charge, so the jury was not
required to find on which occasion the brandishing occurred, or
whether the brandishing occurred during one or both of the
charged acts of state law extortion.


                                   23
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 24 of 29



person that violence is imminently and immediately available.”

The jury convicted each Petitioner on the brandishing charge,

thereby finding unanimously that each Petitioner had brandished

a firearm during at least one of the incidents of state law

extortion.

     Viewing the indictment, jury instructions and the jury’s

verdict as a whole, then, the documents indicate that

Petitioners’ RICO convictions were predicated on findings that

they had, on at least one occasion, committed state law

extortion by instilling fear through the threatened use of

physical force against either the victim’s person or against

their property, indeed by instilling fear that that use of

physical force was imminently and immediately available. 13



13The Petitioners note that New York courts have held that a
defendant can commit state law extortion by instilling “[f]ear
of future economic harm” to property, rather than by instilling
fear of physical force against property. See People v.
Capparelli, 603 N.Y.S.2d 99, 105 (Sup. Ct. N.Y. Co. 1993)
(citing People v. Diogardi, 8 N.Y.2d 260, 269 (1960)). Under
the categorical approach, a state law extortion conviction
premised on instilling fear of damage to property would not
qualify as a crime of violence under the elements clause,
because a hypothetical defendant could instill fear of future
economic harm without “the use, attempted use, or threatened use
of physical force against the . . . property of another.” But
because the extortion statute is divisible, the modified
categorical approach applies. Applying the modified categorical
approach, the brandishing finding on Count 13 allows for a
conclusion that the jury found that any threat of damage to
property involved a threatened use of physical force against the
victims’ property, rather than a threat of economic harm to

                                   24
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 25 of 29



Therefore, Petitioners’ RICO convictions on Count One are

predicated on findings that they each committed at least one

predicate act that itself qualifies as a crime of violence.

     This conclusion also defeats Petitioners’ contention that

the § 924(c) convictions cannot stand because the jury

instructions allowed the jury to find that a Petitioner

committed the RICO predicate acts of state law extortion if it

found either that the Petitioner committed a completed

extortion, that the Petitioner attempted to commit extortion, or

that the Petitioner conspired to commit extortion.         As an

initial matter, any distinction in the jury instructions between

extortion and attempted extortion is irrelevant.        The jury

instructions on attempt also stated that the Government was

required to prove that the petitioner “attempted to instill fear

in the victim,” and given the jury’s verdict on the brandishing

charge, the jury found that any such attempt involved the

display of a firearm to intimidate or advise a person that

violence is imminently and immediately available.         Under the

elements clause of § 924(c), a crime involving either the

“attempted use [or] threatened use of physical force”




their property. A threat to use physical force against property
constitutes a crime of violence under the elements clause.


                                   25
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 26 of 29



constitutes a crime of violence.        18 U.S.C. § 924(c)(3)(A).      A

completed instance of state law extortion is not necessary.

     In any event, allowing the jury to find a Petitioner guilty

of a predicate act of state law extortion if it unanimously

found any one of three modes of liability –- that the Petitioner

was guilty of conspiracy to extort, an attempt to extort, or the

substantive act of extortion -- is not an impediment to

upholding the Petitioners’ § 924(c) conviction.        This is true

even though a conspiracy to commit an act of violence is not a

crime of violence for purposes of § 924(c).        See Barrett, 937

F.3d at 127-29.   The jury was properly instructed on a

substantive extortion theory of liability, and here “the jury

would have necessarily found the defendants guilty on one of the

properly instructed theories of liability.”        United States v.

Ferguson, 676 F.3d 260, 277 (2d Cir. 2011); see also Vilar v.

United States, 2020 WL 85505, at *3 (S.D.N.Y. Jan. 3, 2020)

(concluding that a court need not “assume that the jury based

its § 924(c) conviction on [an invalid] conspiracy predicate”

where the jury was properly instructed on another, valid

predicate).   Because of its convictions of Petitioners on Count

Thirteen for brandishing a firearm, the jury necessarily found

them guilty of the substantive crime of extortion.




                                   26
      Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 27 of 29



IV.   A Single Predicate Act is Sufficient to Render the
      Substantive RICO Count a Crime of Violence.

      For the reasons just explained, the jury found that each

Petitioner committed at least one predicate act of state law

extortion qualifying as a crime of violence.         Because a general

verdict was taken on the brandishing count, it is not possible

to know whether the jury found that the Petitioners other than

Colotti were each convicted of two distinct acts of extortion

qualifying as crimes of violence or only one. 14        Relying on the

Second Circuit’s statement in Ivezaj that at least two

underlying racketeering acts must qualify as crimes of violence

under § 924(c) for a RICO conviction to serve as a valid §

924(c) predicate, Petitioners argue that a § 924(c) conviction

premised on a RICO conviction based on only a single predicate

crime of violence must be vacated.

      This contention may be rejected.       The Second Circuit wrote

in Ivezaj that the substantive crime of RICO is a crime of

violence only where at least two RICO predicates qualify as

crimes of violence.     568 F.3d 88 at 96.     But the Second Circuit

recently held that its pronouncement in Ivezaj was dicta because

Ivezaj was not a case in which the Second Circuit “had to decide


14Because Colotti was    not charged with participating in the
Dimopoulos-Balampanis    incident, he was necessarily convicted of
only one act of state    law extortion qualifying as a crime of
violence for his role    in the Soccer Fever incident.

                                    27
     Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 28 of 29



whether a RICO pattern in which the jury found . . . only one

predicate that was a violent crime would be properly considered

a crime of violence for purposes of § 924(c).”        Martinez, 2021

WL 968815, at *6.   Thus, it is an “open issue” in the Second

Circuit “whether a RICO charge,” such as Petitioners’ RICO

charge in Count One, “that is based on one violent predicate and

one or more non-violent predicates” is a crime of violence.            Id.

Indeed, the Second Circuit noted in Martinez that Ivezaj

“arguably supports a conclusion that a RICO offense predicated

on a pattern of racketeering that included one crime of violence

would be a crime of violence” because, under the elements

clause, only one element of the offense need involve violence

for the offense to qualify as a crime of violence under §

924(c).   Id.   Accordingly, Petitioners have not shown that they

are entitled to relief under § 2255.




                                   28
        Case 1:11-cv-01402-DLC Document 28 Filed 03/29/21 Page 29 of 29



                                 Conclusion

     The October 19, 2020 petition for § 2255 relief is denied.

But since the issues raised by Petitioners are those “that

reasonable jurists could debate,” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003), a certificate of appealability is granted.

The Clerk of Court is directed to enter judgment and close this

case.


Dated:       New York, New York
             March 29, 2021


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                      29
